DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently pending. Claims 1-20 have been amended. Claims 1, 2, 4, 10, 12, and 17-19 have been amended to overcome the 35 U.S.C. 112(b) rejections. Claim 20 has been amended to overcome the 35 U.S.C. 101 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-15 and 17-19 are further rejected due to their dependency to either claims 1 or 16.
Claims 1, 16, and 20 recite “wherein the first physiological data relates to palpation of a portion of a body of the entity.” It is unclear what “palpation” means, as the claims do not clearly define “palpation.” For examination purposes, “palpation” is interpreted as a measurement reading of a sensor.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 16 follows.
Regarding claim 16, the claim recites a series of steps or acts, determining one or more medical disorders of the entity based on an analysis of the integrated physiological data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining one or more medical disorders of the entity based on an analysis of the integrated physiological data sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 16 recites the last step of determining one or more medical disorders of the entity based on an analysis of the integrated physiological data. Analyzing the integrated physiological data does not provide an improvement to the technological field. Although claim 16 mentions determining one or more medical disorders, the method does not effect a particular treatment or effect a particular change based on analyzing the integrated physiological data, nor does the method use a particular machine to perform the abstract idea.

Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 1 and 20.

The dependent claims also fail to add anything “significantly more” to the abstract independent claims as they generally recite method steps pertaining to data gathering and analyzing the gathered data. The steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1, 7, and 12-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “wherein at least one the one or more sensors are located on a nail plate of the entity.” Claim 7 recites “wherein the first side is disposed on a surface of the body of the entity.” Claim 12 recites “wherein the one or more sensors are two or more sensors that are positioned on the nail plate of the fingernail or the toenail.” Claim 13 recites “wherein at least one of the one or more sensors is positioned in a region between one third and one half of a length of the nail plate.” Claim 14 recites “wherein at least one of the one or more sensors is positioned in a lunula region.” Claim 15 recites “wherein the one or more sensors comprise a light source and a photodetector attached on a side of the nail plate or on opposite sides of the fingernail or the toe nail.” 
Regarding claim 1: “wherein at least one the one or more sensors are configured to be located on a nail plate of the entity”
Regarding claim 7: “wherein the first side is configured to be disposed on a surface of the body of the entity”
Regarding claim 12: “wherein the one or more sensors are two or more sensors that are configured to be positioned on the nail plate of the fingernail or the toenail”
Regarding claim 13: “wherein at least one of the one or more sensors is configured to be positioned in a region between one third and one half of a length of the nail plate”
Regarding claim 14: “wherein at least one of the one or more sensors is configured to be positioned in a lunula region” 
Regarding claim 15: “wherein the one or more sensors comprise a light source and a photodetector configured to be attached on a side of the nail plate or on opposite sides of the fingernail or the toe nail”
Claims 2-6 and 8-11 are further rejected due to their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 4, 8, 9, 11, and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 (US Pub No. 2013/0123666 – previously cited) in view of Smith ‘784 (US Pub No. 2014/0155784 – previously cited) further in view of Osorio ‘700 (US Pub No. 2012/0083700 – previously cited).
Regarding claim 1, Giuffrida et al. ‘666 teaches a system (Abstract), comprising:
a memory that stores computer executable components ([0062]; It is inherent for a memory of a device to store computer executable components.);
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory (Fig 4 microprocessor 70 and [0062]; I is inherent for a processor to be operably coupled to a memory in order to execute the store computer executable components.), wherein the computer executable components comprise:
an integration component ([0023]; processor) that:
obtains measurements, using one or more sensors, of first physiological data of an entity ([0018]), wherein the first physiological data relates to palpation of a portion of a body of the entity ([0013], [0020]; It is noted that [0042] of the PBPUG of the present application mentions that an accelerometer may be used.) .
Giuffrida et al. ’666 teaches all of the elements of the current invention as mentioned above except for wherein at least one of the one or more sensors are located on a nail plate of the entity.
Smith ‘784 teaches sensors that observe tremor and bradykinesia. These sensors would be placed on the nail of the subject’s thumb and on the nail of the subject’s index finger (Fig. 5 sensors 2, 4 and [0025], [0092]).

Giuffrida et al. ’666 in view of Smith ‘784 teaches all of the elements of the current invention as mentioned above except for:
an integration component that integrates and synchronizes the first physiological data with second physiological data of the enetity from one or more devices to form integrated physiological data; and
a data processing component that determines one or more medical disorders of the entity based on an analysis of the integrated physiological data.
Osorio ‘700 teaches detecting an epileptic event based upon a patient’s cardiac signal and kinetic activity ([0106]-[0109]). Fig. 2 shows autonomic signal module 265 that collects autonomic data, e.g., cardiac data ([0190]) and neurological signal module 275 that collects neurologic data, e.g., kinetic signals indicative of the patient’s movement ([0192]). Figs. 2 and 3C includes detection module 285 that detects an epileptic event based upon an autonomic signal and neurological signal by implementing one or more algorithms ([0194]). Epilepsy event determination module 3120, interpreted as an integration component, determines from the received data, the received data being the autonomic signal and the epilepsy event by implementing any appropriate algorithms for determining an epilepsy event ([0214]). Epilepsy even classification module 3140, interpreted as a data processing component, classifies an epileptic event, e.g., a seizure, e.g., as a partial seizure, a generalized seizure, or an absence seizure; as a simple partial or complex partial seizure; as a primarily generalized seizure or a secondarily generalized seizure, etc. ([0216]).

Regarding claim 3, Giuffrida et al. ‘666 teaches an amplifier component that amplifies the first physiological data from the one or more sensors (Fig. 2c amplifier 44 and [0060]).
Regarding claim 4, Giuffrida et al. ‘666 teaches a communication component that communicates with the one or more devices (Fig. 6 transceiver unit 537, 538, receiver unit 542, monitor 544 and [0064]).
Regarding claims 8 and 9, Giuffrida et al. ‘666 teaches an energy harvesting component that harvests external power for the system; and wherein the energy harvesting component employs at least one of a solar cells, heat from the body of the entity, a capacitor, or a battery ([0062], [0069]).
Regarding claim 11, Giuffrida et al. ‘666 teaches wherein the system is a primary device and the one or more devices are one or more secondary devices, and wherein the primary device controls operation of the one or more secondary devices (The primary device is interpreted as monitor 544 and the one or more devices are interpreted as transceiver unit 538.).
Regarding claims 16-19, the sections of Giuffrida et al. ‘666 cited above, as modified by Smith ‘784 and Osorio ‘700, disclose a computer-implemented method.
Regarding claim 20, the sections of Giuffrida et al. ‘666 cited above, as modified by Smith ‘784 and Osorio ‘700, disclose a computer program product for facilitating wearable multiplatform sensing.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, further in view of Tsuji et al. ‘060 (US Pub No. 2010/0106060 – previously cited).
Regarding claim 2, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 teaches wherein the nail plate is part of a fingernail or a toenail, as previously mentioned in the 35 U.S.C. 103 rejection for claim 1.
Giuffrida et al. ‘666 teaches obtaining kinetic information from accelerometers and/or gyroscopes ([0016]), the accelerometers being single-axis, dual-axis, or three-axis accelerometers ([0032], [0033]), preferably measuring three axes by using any combination and orientation of single-axis sensors, a single-axis and dual-axis sensor, a single three-axis sensor (not shown for a gyroscope), two dual-axis sensors where the repeated axis is averaged, or other combinations and orientations known to those skilled in the art which produce orthogonal yaw, pitch, and roll measurements ([0057]).
Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors comprise strain gauge sensors that measure respective strains in different directions in the nail plate based on pressure on a tip of the nail plate.
Tsuji et al. ‘060 teaches that a strain gauge or an accelerometer can be used to obtain another complementary movement waveform if at least one movement waveform is previously measured by using the strain gauge or the accelerometer ([0059]). These sensors are configured to be on a user’s nails (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strain gauge of Tsuji et al. ‘060 for the accelerometers of Giuffrida et al. ‘666 as Tsuji et al. ‘060 teaches either a strain gauge or an accelerometer may be used to obtain movement waveforms ([0059]). Furthermore, simple substitution of one known element for another would obtain predictable results.
Regarding claim 12, Giuffrida et al. ‘666 teaches wherein the one or more sensors are two or more sensors that are positioned on the nail plate of the fingernail or the toenail to sense transverse motions or rolling motions of a finger or a toe ([0057]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Bly et al. ‘114 (US Pub No. 2005/0103114).
Regarding claim 5, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge sensors are semiconductor strain gauge die having a thickness less than 100 micrometer.
Bly et al. ‘114 teaches strain gauges that can range from 2 micrometers to less than 0.1 micometers ([0028]). This would aid in ultra-miniature pressure sensors and probes that utilize ultra-thin diaphragms and that can be used in small places ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, to include being semiconductor strain gauge die having a thickness less than 100 micrometer as Bly et al. ‘114 teaches that this would aid in utilizing ultra-miniature pressure sensors that could be used in small places.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Hyde et al. ‘876 (US Pub No. 2017/0164876 – previously cited).
Regarding claims 6 and 7, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current 
Hyde et al. ‘876 teaches that attachment surface 103 may be the skin of a user, other organs, bone, muscle tissue, heart, lungs, etc. (Fig. 1B and [0066]). [0069] also mentions that cells 120 may contain sensors such as accelerometers, inclinometers, magnetometers, or gyroscopes. Cells 120 are found in electronics layer 107, which is on the other side of barrier layer 109, which can be can be an elastomer or polymer suited for use in contact with organic tissue. In some embodiments, the barrier layer 109 is a bio compatible or otherwise inert material. In some embodiments, barrier layer 109 may have a low elastic modulus, e.g., one which is significantly lower (e.g., less than half) of the elastic modulus of attachment surface 103 ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, to include being located on or embedded in a flexible organic substrate material and being attached on a first side or a second side of the flexible organic substrate material, wherein the first side is opposite the second side and wherein the first side is disposed on a surface of the body of the entity as Hyde et al. ‘876 teaches this will aid in this will aid in attaching an electronics assembly or layer to a body of a user ([0065]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, further in view of Ransbury et al. ‘789 (US Pub No. 2018/0317789 – previously cited).
Regarding claim 10, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for a machine learning component that learns an optimal placement location of the one or more sensors based on an examination of physiological data of entities with fingernail sensors.
Ransbury et al. ‘789 teaches when the patient holds a medical monitoring device, or where the wearable mechanism is adjustable, the medical monitoring device can analyze the quality of the received signals (with respect to noise) and if non -optimal, the medical monitoring device can give audible, visual signal information, or other feedback information back to the patient or physician to adjust the sensor position. In addition, the medical monitoring device can detect movement of the device and further enhance the optimization of sensor placement ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, to include for a machine learning component that learns an optimal placement location of the one or more sensors based on an examination of physiological data of entities with fingernail sensors as Ransbury et al. ‘789 teaches this will aid in enhancing the optimization of sensor placement ([0029]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Connor ‘798 (US Pub No. 2016/0313798 – previously cited).
Regarding claims 13 and 14, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein at least one of the one or more sensors is positioned in a region between one third and one half of a length of the nail plate; and wherein at least one of the 
Connor ‘798 teaches the motion of an inertial motion senor which is attached to a finger nail can be analyzed in order to estimate the bending motion of a proximal interphalangeal joint, a distal interphalangeal joint, and/or a meta-carpophalageal joint. When there is only one motion measurement location on a finger, a single sensor on a distal phalanx (as in this device) can provide more accurate estimation of the movement of the entire finger than is possible with a single sensor on a proximal phalanx (as with a conventionally-located finger ring). Even though there is only one motion measurement location on a finger (i.e. on the finger nail), knowledge of joint biomechanics can be used to extrapolate the most-likely angles of all three finger joints and the most-likely positions of all three finger bones ([0145]). The inertial motion sensor can be an accelerometer, gyroscope, or inclinometer ([0199]).
It would have been obvious to try positioning the one or more sensors in a region between one third and one half of a length of the nail plate as it would merely be choosing from a finite number of identified, predictable solutions (sampling frequency is equal to, less than, or greater than the sampling frequency of the cardiac potential waveform), with a reasonable expectation of success. Furthermore, it would have been obvious, through routine experimentation, to determine the optimal position of the one or more sensors. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the one or more sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, to include being positioned in a lunula region to detect motion of a distal interphalangeal (DIP) joint as .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Baker ‘622 (US Pub No. 2008/0058622 – previously cited).
Regarding claim 15, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors comprise a light source and a photodetector attached on a side of the nail plate or on opposite sides of the fingernail or the toenail to detect blood oxygen level.
	Baker ‘622 teaches an emitter 16 and a detector 18 of a sensor 10B that are positioned to be on a fingertip ([0039], [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 2,to include a light source and a photodetector attached on a side of the nail plate or on opposite sides of the fingernail or the toenail as Baker ‘622 teaches that this will aid in measuring oxygen saturation of the patient’s arterial blood ([0050]). Furthermore, applying a known technique to a known device ready for improvement would yield predictable results.
Response to Arguments
Applicant provides arguments as to why the claims are eligible under part 2A, prong 2. Examiner respectfully disagrees. As mentioned in the 35 U.S.C. 101 rejection mentioned above, Examiner states:
“Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial 
The claims merely recite steps that would determine one or more medical disorders. However, it is unclear how determining one or more medical disorders would effect a particular treatment or effect a particular change. Examiner suggests amending the claims and providing arguments as to how determining one or more medical disorders would effect a particular treatment or change. For example, if the specification mentions that a particular treatment is provided upon determining one or more medical disorders, Examiner would suggest including this in the claims and arguments.
Applicant argues that Giuffrida et al. ‘666 does not disclose “wherein the first physiological data relates to palpation of a portion of a body of the entity.” Examiner respectfully disagrees, as Applicant does not clearly define what “palpation” means. Examiner interprets “palpation” as a measurement reading of a sensor. Because [0038] and [0042] of the PBPUG of the present application mentions that an accelerometer may be used, Examiner interprets the measurement data of the accelerometer of Giuffrida et al. ‘666 as “palpation of a portion of a body of the entity.” As such, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791